                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                                                            FILED
                           MISSOULA DIVISION                                SEP 16 2019
                                                                        Clerk, U.S. District Court
                                                                           District Of Montana
                                                                                 Missoula
 AMERICAN TRUCKING AND
 TRANSPORTATION INSURANCE                         CV 16-160- M- DLC
 COMPANY, a Risk Retention Group,

                       Plaintiff,                  ORDER

         vs.

  RALPH NELSON, ROBERT
  GORMAN, SR., BOBBY J.
  GORMAN, DAN DOOLEY, and
  WESTCHESTER
  SURPLUS LINES INSURANCE
  COMPANY,

                       Defendants.

      On August 27, 2019, the Court ordered the parties to show cause why their

pending motions for summary judgment should not be dismissed as moot, given

the submission of coverage issues arising under the Westchester Policy to

arbitration.   (Doc. 108.)   Defendant Westchester Surplus Lines Insurance

Company did not file a response, and Plaintiff American Trucking and

Transportation Insurance Company does not object to dismissal of its motion for

summary judgment.

      Accordingly, IT IS ORDERED that the pending motions for summary


                                         -1-
judgment (Docs. 51 & 74) are DISMISSED AS MOOT.             The Court recognizes

that the parties have not waived any substantive legal arguments.

      DATED this     l   '-llt day of September, 2019.


                                         Dana L. Christensen, Chief Judge
                                         United States District Court




                                           -2-
